United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 16-1804
                     ___________________________

                              Jamie Lee Jackson

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Eastern District of Arkansas - Little Rock
                               ____________

                        Submitted: December 2, 2016
                          Filed: December 7, 2016
                               [Unpublished]
                               ____________

Before SMITH, BOWMAN, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.
       Jamie Lee Jackson appeals the district court’s1 order affirming the
Commissioner’s determination that she is not entitled to disability insurance benefits,
after her hearing before an administrative law judge. Upon de novo review, see Perks
v. Astrue, 687 F.3d 1086, 1091, 1093 (8th Cir. 2012), we are satisfied that the
decision is supported by substantial evidence on the whole record. The judgment of
the district court is affirmed. See 8th Cir. R. 47B.
                          ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Jerome T. Kearney, United States Magistrate Judge for the Eastern District of
Arkansas.

                                         -2-